Exhibit 4(g) AMERICAN ELECTRIC POWER COMPANY, INC. , as Collateral Agent and Securities Intermediary and , as Purchase Contract Agent PLEDGE AGREEMENT Dated as of TABLE OF CONTENTS SECTION 1. Definitions. 1 SECTION 2. Pledge; Control. 4 SECTION 2.1 The Pledge. 4 SECTION 2.2 Control; Financing Statement. 4 SECTION 2.3 Termination. 5 SECTION 3. Distributions on Pledged Collateral. 5 SECTION 3.1 Income Distributions. 5 SECTION 3.2 Principal Payments Following Termination Event. 5 SECTION 3.3 Principal Payments Prior To or On Purchase Contract Settlement Date. 5 SECTION 3.4 Payments to Purchase Contract Agent. 6 SECTION 3.5 Assets Not Properly Released. 6 SECTION 4. Control. 6 SECTION 4.1 Establishment of Collateral Account. 6 SECTION 4.2 Treatment as Financial Assets. 6 SECTION 4.3 Sole Control by Collateral Agent. 6 SECTION 4.4 Securities Intermediary's Location. 7 SECTION 4.5 No Other Claims. 7 SECTION 4.6 Investment and Release. 7 SECTION 4.7 Statements and Confirmations. 7 SECTION 4.8 Tax Allocations. 7 SECTION 4.9 No Other Agreements. 7 SECTION 4.10 Powers Coupled With An Interest. 7 SECTION 5. Initial Deposit; Establishment of Treasury SPC Units and Reestablishment of SPC Units. 8 SECTION 5.1 Initial Deposit of [Preferred Securities] [Notes]. 8 SECTION 5.2 Establishment of Treasury SPC Units. 8 SECTION 5.3 Reestablishment of SPC Units. 9 SECTION 5.4 Termination Event. 10 SECTION 5.5 Cash Settlement. 11 SECTION 5.6 Early Settlement. 12 SECTION 5.7 Application of Proceeds Settlement. 12 [SECTION 5.8 Tax Event Redemption. 13 SECTION 6. Voting Rights. 13 SECTION 7. Rights and Remedies. 14 SECTION 7.1 Rights and Remedies of the Collateral Agent. 14 SECTION 7.2 [Substitution of Notes. 15 SECTION 7.3 [Tax Event Redemption. 15 SECTION 7.4 Substitutions. 15 SECTION 8. Representations and Warranties; Covenants. 15 SECTION 8.1 Representations and Warranties. 15 SECTION 8.2 Covenants. 16 SECTION 9. The Collateral Agent and the Securities Intermediary. 16 SECTION 9.1 Appointment, Powers and Immunities. 16 SECTION 9.2 Instructions of the Company. 17 SECTION 9.3 Reliance by Collateral Agent and Securities Intermediary. 17 SECTION 9.4 Rights in Other Capacities. 17 SECTION 9.5 Non-Reliance on Collateral Agent and Securities Intermediary. 17 SECTION 9.6 Compensation and Indemnity. 18 SECTION 9.7 Failure to Act. 18 SECTION 9.8 Resignation of Collateral Agent and Securities Intermediary. 19 SECTION 9.9 Right to Appoint Agent or Advisor. 20 SECTION 9.10 Survival. 20 SECTION 9.11 Exculpation. 20 SECTION 10. Amendment. 20 SECTION 10.1 Amendment Without Consent of Holders. 20 SECTION 10.2 Amendment With Consent of Holders. 21 SECTION 10.3 Execution of Amendments. 21 SECTION 10.4 Effect of Amendments. 21 SECTION 10.5 Reference to Amendments. 21 SECTION 11. Miscellaneous. 22 SECTION 11.1 No Waiver. 22 SECTION 11.2 Governing Law. 22 SECTION 11.3 Notices. 22 SECTION 11.4 Successors and Assigns. 22 SECTION 11.5 Counterparts. 22 SECTION 11.6 Severability. 23 SECTION 11.7 Expenses, etc. 23 SECTION 11.8 Security Interest Absolute. 23 SECTION 11.9 Notice of a Tax Event, Tax Event Redemption and Termination Event 23 EXHIBIT A Instruction from Purchase Contract Agent to Collateral Agent (Establishment of Treasury SPC Units) EXHIBIT B Instruction from Collateral Agent to Securities Intermediary (Establishment of Treasury SPC Units) EXHIBIT C Instruction from Purchase Contract Agent to Collateral Agent (Reestablishment of SPC Units) EXHIBIT D Instruction from Collateral Agent to Securities Intermediary (Reestablishment of SPC Units) EXHIBIT E Notice of Cash Settlement from the Securities Intermediary to the Purchase Contract Agent PLEDGE AGREEMENT PLEDGE AGREEMENT, dated as of, among AMERICAN ELECTRIC POWER COMPANY, INC., a New York corporation (the "Company"),, as collateral agent (in such capacity, together with its successors in such capacity, the "Collateral Agent"), and as a "securities intermediary" within the meaning of Section 8-102(a)(14) of the UCC (as defined herein) with respect to the Collateral Account (in such capacity, together with its successors in such capacity, the "Securities Intermediary"), and , a New York banking corporation, as purchase contract agent and as attorney-in-fact of the Holders from time to time of the Securities (in such capacity, together with its successors in such capacity, the "Purchase Contract Agent") under the Purchase Contract Agreement. RECITALS The Company and the Purchase Contract Agent are parties to the Purchase Contract Agreement dated as of the date hereof (as modified and supplemented and in effect from time to time, the "Purchase Contract Agreement"), pursuant to which there may be issued up toSPC Units (the "Securities"). Each SPC Unit, at issuance, consists of a unit comprised of (a) a stock purchase contract (as modified and supplemented and in effect from time to time, a "Purchase Contract") under which [(i)] the Holder will purchase from the Company not later than the Purchase Contract Settlement Date, for an amount in cash equal to $[25] (the "Stated Amount"), a number of shares of American Electric Power Company, Inc. Common Stock $.01 per share par value ("Common Stock") equal to the Settlement Rate (as defined in the Purchase Contract Agreement), [and (ii) the Company will pay the Holder Purchase Contract Payments] and (b) [a Preferred Security (a "Preferred Security") of (the "Trust"), having a liquidation amount] [a note of , a wholly-owned subsidiary of the Company, which note shall be guaranteed as to payment of principal, premium, if any, and interest by the Company (a "Note"), having a principal amount] equal to the Stated Amount and maturing on . [address overallotment option, if applicable] Pursuant to the terms of the Purchase Contract Agreement and the Purchase Contracts, the Holders of the Securities have irrevocably authorized the Purchase Contract Agent, as attorney-in-fact of such Holders, among other things, to execute and deliver this Agreement on behalf of such Holders and to grant the pledge provided herein of the Collateral Account to secure the Obligations. Accordingly, the Company, the Collateral Agent, the Securities Intermediary and the Purchase Contract Agent, on its own behalf and as attorney-in-fact of the Holders from time to time of the Securities, agree as follows: SECTION 1.Definitions. For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)the words "herein," "hereof" and "hereunder" and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section, Exhibit or other subdivision; (c)the following terms which are defined in the UCC shall have the meanings set forth therein: "certificated security", "control", "financial asset", "entitlement order", "securities account" and "securities entitlement"; (d)the following terms have the meanings assigned to them in the Purchase Contract Agreement: "Act," "Bankruptcy Code," "Board Resolution," "Business Day," "Cash Settlement," "Certificate," "Early Settlement," "Early Settlement Amount," "Early Settlement Date," "Holders," "Indenture," "Indenture Trustee," "Opinion of Counsel," "Outstanding Securities," "SPC Units," "Person," "Purchase Contract," "Purchase Contract Payments," "Purchase Contract Settlement Date," "Purchase Price," "Remarketing Agent," "Remarketing Agreement," "Settlement Rate," "Termination Event," "Treasury SPC Units," and "Underwriting Agreement"; (e)the following terms have the meanings assigned to them in the Amended and Restated Trust Agreement of , of even date herewith (the "Trust Agreement"): "Applicable Ownership Interest," "Applicable Principal Amount," "Failed Remarketing," "Indenture," "Indenture Trustee," "Primary Treasury Dealer," "Property Trustee," "Quotation Agent," "Redemption Amount," "Redemption Price," "Tax Event," "Tax Event Redemption," "Tax Event Redemption Date," and "Treasury Portfolio;" and (f)the following terms have the meanings given to them in this section 1(f): "Agreement" means this Pledge Agreement, as the same may be amended, modified or supplemented from time to time. "Cash" means any coin or currency of the United States as at the time shall be legal tender for payment of public and private debts. "Collateral" has the meaning specified in the definition of Collateral Account. "Collateral Account" means the collective reference to: (1)Securities Account No. entitled
